          Case 1:19-cr-00369-APM Document 74 Filed 02/23/20 Page 1 of 4




                                   LAW OFFICE OF
                            JONATHAN ZUCKER
                          37 Florida Avenue, N.E., Suite 200
                            Washington, DC 20002-3319

Jonathan Zucker*                                               Phone: (202) 624-0784
Patricia Daus                                                  Fax: (202) 609-9653
Peter Wright
*Also Admitted MD


US v. Terrell Armstead

Dear Judge Mehta:

I am writing to bring to your attention in advance a matter that will be
raised tomorrow morning when the US v. Terrell Armstrong trial is to
resume. The defense’s ability to prepare for trial has been severely
impaired by the late disclosure of discovery material in this case. This
matter was raised prior to jury selection. Notwithstanding that I and Mr.
Wright have spent virtually the entire weekend reviewing the recently
disclosed material and attempting to integrate in into the trial preparation,
it is simply impossible to do so given the volume of material that has been
recently disclosed. Assuming this matter proceeds to trial and results in a
conviction I will have no choice but to disclose in any ineffective
assistance claim that I proceeded to trial without reviewing hundreds of
pages of discovery material. Similarly, there are hours of videotaped and
audio interviews that cannot be reviewed and integrated into the trial
preparation because of the late disclosure.

Prior to February 9th, there were 9 discovery production folders.

Since February 10th, there have been (we believe) 11 discovery production
folders, four CDs of video interviews from June 2015, and a CD of final jail
calls. To be fair, some of the material seems to be duplicative of some
previously disclosed materials but it still needs to be reviewed to see what
is there and what has already been disclosed and reviewed.

The recent productions amount to approximately 1,100 individual
files/documents that were disclosed. While many files include photographs
and other one or few page items, which can be reviewed quickly, some are
grand jury transcripts, 302s, sworn affidavits for search warrants, and other
       Case 1:19-cr-00369-APM Document 74 Filed 02/23/20 Page 2 of 4




materials that require thorough review to prepare for cross of each
witness. The affidavits and some of the Grand Jury transcripts are lengthy.
Suffice it to say that literally thousands of pages of documents have been
disclosed since February 10, 2020. The materials amount to more than 7
GB of data.

On February 16, 2020 seven audio interviews were uploaded from witness
interviews: 1 that occurred in March 2019, 2 occurred in September
2019, 2 in November 2019, 1 in December 2019, and 1 from February
2020. These 7 files total about 4.5 hours of audio. In addition to listening to
the interviews it is necessary to prepare digests that can be worked into
cross examinations. I and a law clerk spent 10 -12 hours digesting 3 of
those interviews1 that relate to one of the first witnesses anticipated. We
have been unable to do so with the remaining interviews.

On February 20, four CDs were produced of interviews2 that occurred in
the Arlington County case from 2015. These CDs include another 9.5+
hours of video interviews with trial witnesses that need to be reviewed and
digested. A cursory review of one video interview identified significant
contradictory information on a trial witness compared to recent 302
disclosures and audio interview. This material could be effectively used to
undermine the credibility of the witness assuming the witness trial
testimony is consistent with what has been disclosed in their 302. It is likely
similarly useful material is contained in other portions of these recorded
statements but there is not sufficient time to review the material and work
up the inconsistencies because the 9.5 hours of interviews were disclosed
the afternoon before jury selection began.

We do not believe the handwritten notes for each interview and
corresponding 302 has been produced. On February 22nd at 7:30pm, we
received some of the hand written notes for trial prep witness conferences
that correspond to 302s that have been provided and one relating to an




1 The last 13 minutes of one of those interviews “froze” and has yet to be
listened to although I expect to be able to resolve that
2
  These 4 CDs are in addition to the 11 discovery production folders.
       Case 1:19-cr-00369-APM Document 74 Filed 02/23/20 Page 3 of 4




interview in October 2019 with SB. We do not have the corresponding
notes for the previously disclosed 302s.3

Notwithstanding the court’s admonitions the materials we are receiving are
still redacted. A particularly egregious example is that about half of a 7
page 302 involving S.J. that was disclosed on February 21, 2020, was
redacted. This was literally disclosed a few hours after the court ordered
that non-redacted versions be provided. (In fairness it may be that
redaction was done prior to the Court’s instruction.) Within the redacted
items is what seems to be a misidentification of two separate people as
being "Chanel Redz" but because of the redactions, we do not know who
these people were or how significant that misidentification could be for
cross-examination. Similarly, notwithstanding the court’s instruction that
non redacted materials be produced that has not been done. Realistically it
may be that the prosecution does not have sufficient time to produce
unredacted replacements given the demands on them of preparing for trial.

In that same disclosure on Friday night, the government disclosed photos
of S.B.'s notebook taken during the cell search. In the notebook is a
statement from A.I. that is heavily redacted, but seemingly related to a
custody issue that A.I. was dealing with. Based upon A.I.'s grand jury, A.I.
said that she had only had one passing interaction with S.B. since they first
met. Her handwriting being within S.B.'s notebook may contradict that
sworn statement.

This material that is being redacted and disclosed late is prime for use in
impeaching witnesses and preparing for cross-examination, but there just is
not time to get it done. Consequently, regrettably I have no choice but to
request that trial of this matter be delayed. The late disclosure has placed
me in the Hobson’s choice of having to choose between requesting a
continuance or proceeding to trial knowing that I have not properly
prepared by appropriately reviewing the discovery. I do not make this
request lightly. I understand the waste of judicial, legal and juror resources
involved. Notwithstanding this I will continue to prepare for trial as best I
can.


3
  It is possible those notes are contained within the more recent disclosures
but because it is impossible to review all the material prior to resumption of
trial we do not know.
      Case 1:19-cr-00369-APM Document 74 Filed 02/23/20 Page 4 of 4




Sincerely,
   /s/
Jonathan Zucker
